In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1952 
ROBERT M. KOWALSKI, 
                                                  Plaintiff‐Appellant, 

                                  v. 

SHAUNA BOLIKER, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 17 C 560 — Virginia M. Kendall, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 8, 2017 — DECIDED JUNE 26, 2018 
                ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    WOOD, Chief Judge. Robert Kowalski is dissatisfied with his 
treatment  by  judges  and  sheriff’s  personnel  during  his  di‐
vorce  proceedings.  He  especially  accuses  an  Illinois  judge, 
Shauna Boliker, of engaging in extrajudicial efforts designed 
to prejudice the state court against him and in favor of her best 
2                                                      No. 17‐1952 

friend, Kowalski’s wife. While Kowalski’s allegations are trou‐
bling, in the end we conclude that the district court was cor‐
rect to dismiss his case.  
                                 I 
    Kowalski and his former spouse have been waging a di‐
vorce  and  child‐custody  battle  in  the  Circuit  Court  of  Cook 
County, Illinois. Believing that several state judges and offi‐
cials have deprived him of a fair proceeding, Kowalski filed 
this suit under 42 U.S.C. §§ 1983 and 1985. The defendants in‐
clude Judges Shauna Boliker and Grace Dickler, both of the 
Circuit Court, as well as the Sheriff of Cook County and two 
members of his staff. (We refer collectively to the sheriff and 
his deputies as the sheriff, since no distinctions between them 
are pertinent to this case.) 
    Judge  Boliker,  whom  Kowalski  describes  as  his  wife’s 
“BFF” (i.e., her “best friend forever”), allegedly engaged in a 
series of improper communications with Judge David Haracz, 
who was originally assigned to Kowalski’s domestic‐relations 
case. The first incident occurred during a show‐cause hearing 
held after Judge Boliker refused to comply with a subpoena 
for  her  deposition  by  Kowalski.  At  the  hearing, 
Judge Boliker’s  counsel  slipped  Judge  Haracz  a  “Secret  Let‐
ter” from Judge Boliker to the sheriff. The letter, which Kow‐
alski later obtained, described Kowalski as a security threat. 
Kowalski believes that Judge Boliker had several pernicious 
motives for writing the letter: to deprive Kowalski of his at‐
torney  identification  card;  to  produce  evidence  harmful  to 
Kowalski  in  his  domestic‐relations  case;  and  to  justify  her 
own improper interference in Kowalski’s divorce.  
No. 17‐1952                                                        3 

    At the hearing, Judge Boliker’s attorney denigrated Kow‐
alski by describing him as dangerous, accusing him of habit‐
ually staring at the judge in her courtroom, and noting that 
the judge had posted Kowalski’s picture as a warning notice. 
Kowalski also accuses Judge Boliker of submitting a “courtesy 
letter” with these warnings to Judge Haracz. (This may be the 
same as the “Secret Letter.”) Finally, when Kowalski moved 
for a substitution of judges based on these ex parte communi‐
cations, Judge Boliker’s counsel submitted an affidavit to the 
court,  presumably  on  Judge  Boliker’s  behalf,  opposing  the 
substitution. The affidavit reiterated Judge Boliker’s conten‐
tions that Kowalski posed a security risk, had sent her threat‐
ening emails, had stared at her while on the bench, and had 
stalked  her.  It  also  confirmed  that  Judge  Boliker  circulated 
Kowalski’s  photo  and  displayed  it  in  her  courtroom  as  a 
warning.  
    Judge William S. Boyd ultimately replaced Judge Haracz 
in the underlying case. Kowalski accuses Judge Dickler, the 
Presiding Judge of the court’s Domestic Relations Division, of 
prejudicing Judge Boyd. Kowalski’s attorney had written to 
Judge  Dickler,  asking  her  to  send  him  a  “courtesy  copy”  of 
Kowalski’s citation to remove his children’s guardian ad litem. 
The letter requested that Judge Dickler refer the citation “to 
the body responsible for the appointment list for the guardian 
ad litem.” After Kowalski received no response, his attorney 
complained  to  Timothy  Evans,  Chief  Judge  of  the  Circuit 
Court,  who  referred  the  matter  back  to  Judge  Dickler. 
Judge Dickler  responded  to  Kowalski,  copying  Judge  Boyd 
and all interested parties on the response. Judge Dickler de‐
scribed  Kowalski’s  letter as “an ex parte communication,  es‐
sentially seeking that [Judge Dickler] exercise [her] adminis‐
trative authority to rule upon a pending motion instead of … 




    
4                                                      No. 17‐1952 

the … assigned judge … without notice” to concerned parties. 
Judge Dickler also wrote that the letter to Chief Judge Evans 
had  made  “baseless  and  false  allegations  impugning 
[Judge Dickler’s]  integrity  which  [she]  w[ould]  not  dignify 
with a response.”  
     Kowalski’s complaint also raises claims against the sheriff. 
He focuses on the sheriff’s refusal to renew his attorney iden‐
tification  card—which  provides  security‐free  access  to  the 
courthouse—and  the  sheriff’s  failure  to  comply  with  a  sub‐
poena duces tecum in Kowalski’s divorce case to produce doc‐
uments  related  to  Judge  Boliker’s  alleged  machinations 
against  Kowalski.  Kowalski’s  briefs  frame  these  actions  as 
part of a broader effort to deprive him of his federal constitu‐
tional right to an impartial judge. He is apparently asserting 
that the sheriff was working to bolster Judge Boliker’s claims 
that Kowalski posed a danger out of malice toward Kowalski 
and a desire to cover up Judge Boliker’s alleged misconduct.  
    The district court dismissed Kowalski’s complaint. Unfor‐
tunately,  it  did  so  before  the  date  on  which  Kowalski’s  re‐
sponse to the sheriff’s motion to dismiss was due and before 
having  received  that  response.  The  court  held  that  absolute 
judicial  immunity  barred  Kowalski’s  claims  against  the 
judges. It also ruled that Judge Boliker could not be held liable 
for her communications with the court because she was a wit‐
ness,  Kowalski  having  subpoenaed  her  (unsuccessfully)  to 
testify. As for the sheriff, the court concluded that he had not 
violated Kowalski’s due process rights by denying the identi‐
fication  card,  because  Kowalski  had  neither  a  liberty  nor 
property interest in the card. The court also opined that the 
Rooker‐Feldman  doctrine  barred  Kowalski’s  claim  that  the 
No. 17‐1952                                                             5 

sheriff had violated his rights by failing to respond to his sub‐
poena  because  the  state  court  had  quashed  it.  Finally,  the 
court suggested in the alternative that it lacked jurisdiction to 
hear the entire case because of the domestic‐relations excep‐
tion to federal jurisdiction.  
                                      II 
    We  assess  de  novo  a  suit’s  dismissal  for  failure  to  state  a 
claim or for want of subject‐matter jurisdiction. Gogos v. AMS 
Mech.  Sys.,  Inc.,  737  F.3d  1170,  1172  (7th  Cir.  2013);  Joyce  v. 
Joyce, 975 F.2d 379, 382 (7th Cir. 1992). When doing so, we may 
affirm  a  dismissal  on  any  ground  supported  by  the  record. 
Sykes v. Cook Cnty. Circuit Court Probate Div., 837 F.3d 736, 740 
(7th Cir. 2016); Griffin v. Summerlin, 78 F.3d 1227, 1230 (7th Cir. 
1995). Three questions are before us with respect to jurisdic‐
tion: whether we lack appellate jurisdiction because the dis‐
trict court’s dismissal was without prejudice; whether the dis‐
trict court lacked subject‐matter jurisdiction under the Rooker‐
Feldman  doctrine,  see  Rooker  v.  Fidelity  Tr.  Co.,  263  U.S.  413 
(1923);  D.C.  Court  of  Appeals  v.  Feldman,  460  U.S.  462  (1983); 
and whether it lacked subject‐matter jurisdiction because of 
the so‐called domestic‐relations exception to federal compe‐
tence. 
                                    A 
    We first consider whether lack of finality precludes appel‐
late jurisdiction. A plaintiff generally may not appeal unless 
the district court has dismissed his case with prejudice. Tay‐
lor‐Holmes v. Office of Cook Cnty. Pub. Guardian, 503 F.3d 607, 
609–10 (7th Cir. 2007); Kaplan v. Shure Bros., Inc., 153 F.3d 413, 
417 (1998); see also 28 U.S.C. § 1291. That did not happen here. 




     
6                                                        No. 17‐1952 

The district court stated that Kowalski’s complaint was dis‐
missed “without prejudice” and invited Kowalski to refile “in 
the  future”  if  he  obtained  “facts  that  support  any  of  the 
claims” he had made. At first glance, that statement appears 
fatal to Kowalski’s appeal. Moreover, while we permit appel‐
lants to avoid this jurisdictional bar by stipulating that they 
will not refile their case, see Arrow Gear Co. v. Downers Grove 
Sanitary Dist., 629 F.3d 633, 637 (7th Cir. 2010), Kowalski de‐
clined to do so during oral argument.  
    Nonetheless,  the  absence  of  a  dismissal  with  prejudice 
does not always impede appellate review. Our fundamental 
concern is that the district court’s order “ends the suit so far 
as the district court is concerned.” Taylor‐Homes, 503 F.3d at 
610. Thus, “if there is no amendment [a plaintiff] could rea‐
sonably be expected to offer to save the complaint” following 
its dismissal, we may treat the dismissal as final and permit 
an appeal. Glaus v. Anderson, 408 F.3d 382, 386 (7th Cir. 2005). 
Here, the district court entered judgment in favor of the de‐
fendants, signaling that it had finished with Kowalski’s case. 
While it invited Kowalski to file a new suit in the future if he 
obtained new evidence that supported his claims, it dismissed 
his complaint on legal grounds that make it difficult to imag‐
ine what kind of evidence it had in mind. Kowalski could not 
tweak his complaint and refile it. Cf. Arrow Gear Co., 629 F.3d 
at 637. In reality, the invitation to refile was illusory. The dis‐
trict  court  was  finished  with  this  case,  and  so  our  appellate 
jurisdiction is secure.   
    Moreover, a dismissal for want of subject‐matter jurisdic‐
tion is necessarily without prejudice because it does not pre‐
clude pursuit of the action in a different forum. T.W. by Enk v. 
Brophy, 124 F.3d 893, 898 (7th Cir. 1997). Such a dismissal is, 
No. 17‐1952                                                           7 

however,  appealable.  S. Austin  Coal.  Cmty.  Council  v.  SBC 
Commc’ns Inc., 191 F.3d 842, 844 (7th Cir. 1999). Therefore, to 
the extent that the district court’s reasons for dismissing Kow‐
alski’s suit implicated its own subject‐matter jurisdiction, we 
are free to entertain his appeal.  
                                  B 
    The first theory relating to subject‐matter jurisdiction that 
the  district  court  invoked  was  the  Rooker‐Feldman  doctrine. 
Rooker‐Feldman is “confined,” however, to “cases brought by 
state‐court  losers  complaining  of  injuries  caused  by  state‐
court  judgments  rendered  before  the  district  court  proceed‐
ings commenced and inviting district court review and rejec‐
tion of those judgments.” Exxon Mobil Corp. v. Saudi Basic In‐
dus.  Corp.,  544  U.S.  280,  284  (2005).  It  does  not  apply  inde‐
pendently to interlocutory orders. TruServ Corp. v. Flegles, Inc., 
419 F.3d 584, 591 (7th Cir. 2005). But see Harold v. Steel, 773 
F.3d 884, 886 (7th Cir. 2014) (describing the issue as undecided 
in this circuit). In the present case, the state court had not ren‐
dered a judgment before the district court proceedings began. 
Therefore, Rooker‐Feldman does not bar this case.  
    Moreover, even if Rooker‐Feldman applied to interlocutory 
orders, the doctrine still would have no bearing on Kowalski’s 
appeal because he has not asked us to reject any such order. 
Kowalski has disclaimed any attempt to challenge or circum‐
vent the state court’s decision to quash Kowalski’s subpoena 
of the sheriff. He seeks not information from those defendants 
but rather damages for interference with his state proceeding.  




    
8                                                          No. 17‐1952 

                                   C 
    That leaves the domestic‐relations exception to federal ju‐
risdiction.  Although  the  present  dispute  arises  out  of  a  di‐
vorce  and  custody  proceeding,  that  alone  is  not  enough  to 
trigger that exception. The exception covers a “narrow range 
of domestic relations issues involving the granting of divorce, 
decrees of alimony,” and child custody orders. Ankenbrandt v. 
Richards, 504 U.S. 689, 701–02 (1992). It is “materially identi‐
cal” to the probate exception. Struck v. Cook Cnty. Pub. Guard‐
ian, 508 F.3d 858, 859 (7th Cir. 2007). These exceptions apply 
to both federal‐question and diversity suits. Jones v. Brennan, 
465 F.3d 304, 306–07 (7th Cir. 2006) (probate exception); Allen 
v. Allen, 48 F.3d 259, 262 n.3 (7th Cir. 1995) (domestic relations 
exception). Both are construed narrowly, with a focus on the 
need  to  prevent  federal  courts  from  “disturb[ing]  or  af‐
fect[ing] the possession of property in the custody of a state 
court.” Marshall v. Marshall, 547 U.S. 293, 311 (2006) (quoting 
Markham v. Allen, 326 U.S. 490, 494 (1946)). They “do[] not bar 
federal  courts  from  adjudicating  matters  outside  those  con‐
fines.” Id. at 312.  
     The  Supreme  Court  held  in  Marshall  that  a  claim  of  tor‐
tious interference with expectancy did not trigger the probate 
exception.  Id.  at  314.  It  stressed  that  the  litigation  “s[ought] 
an in personam judgment … not the probate or annulment of a 
will” and, therefore, would not “reach a res in the custody of 
a  state  court”  or  determine  a  matter  about  which  probate 
courts have particular expertise. Id. at 312. Likewise, in Lloyd 
v.  Loeffler,  we  concluded  that  a  suit  for  tortious  interference 
with child custody and conspiracy was not barred by the do‐
mestic‐relations  exception.  694  F.2d  489,  490  (7th  Cir.  1982). 
Marshall and Lloyd point the way for our case. Kowalski seeks 
No. 17‐1952                                                        9 

an in personam judgment against persons who allegedly inter‐
fered with his rights in a tortious manner. He does not seek to 
alter an in rem custody award or to undo a divorce decree. The 
fact  that  the  alleged  interference  with  Kowalski’s  rights  oc‐
curred during a family‐law proceeding does not require a dif‐
ferent result. Kowalski complains of alleged attempts to cur‐
tail his procedural rights in family court, but he does not at‐
tack any application of Illinois family law.  
    Finally, Kowalski’s suit differs fundamentally from the su‐
perficially similar case of Jones v. Brennan,  465 F.3d 304 (7th 
Cir. 2006). In Jones, the plaintiff alleged a conspiracy among 
probate  judges  and  guardians  “to  deprive  her  of  property 
without due process of law in the course of probate proceed‐
ings,” which were held first to manage her father’s estate dur‐
ing his senility and then to distribute it following his death. 
Id. at 305. The guardians allegedly had ex parte communica‐
tions with the judges, mismanaged the estate, engaged in self‐
dealing,  illegally  searched  the  plaintiff’s  belongings,  inter‐
fered with her relationship with her father, and hastened the 
father’s death through neglect. Id. The judge had denied the 
plaintiff notice and a hearing before appointing the problem‐
atic  guardians.  Id.  Although  we  permitted  some  tort  claims 
against the guardians for breach of their fiduciary duty to go 
forward,  the  probate  exception  applied  to  the  extent  that 
“maladministration  of  her  father’s  estate  by  the  …  probate 
court” undergirded the plaintiff’s claims. Id. at 307 (emphasis 
added). Thus, the plaintiff could not sue the guardians for de‐
priving  her  of  property  without  due  process  if  the  relevant 
acts were undertaken “in the course of administering the es‐
tate.” Id. Nor could the plaintiff complain that the guardians 
deprived her of a “liberty interest in her relationship with her 




    
10                                                     No. 17‐1952 

father”  if  that  deprivation  was  caused  by  a  court  order  de‐
signed to prevent her “from interfering with the probate pro‐
ceedings.” Id. at 308. Finally, she could not challenge their il‐
legal search if it was conducted pursuant to a warrant issued 
by the probate court to facilitate administration of the estate. 
Id.  
    In  contrast  to  the  situation  in  Jones,  Kowalski  does  not 
challenge any action taken by the court and its officers in the 
course  of  adjudicating  his  marriage  or  custody  action.  He 
complains only about outside actors who allegedly interfered 
in his case. We need not pass on the state court’s application 
of family law in order to adjudicate Kowalski’s case. The dis‐
trict court had jurisdiction over the case, and so we may turn 
to the merits. 
                                 III 
    The district court dismissed Kowalski’s complaint before 
the date it had set for him to respond to the sheriff’s motion 
to dismiss the claims against them. It should not have done 
so.  
    When a court dismisses a complaint “sua sponte, it [i]s re‐
quired to give [the plaintiff] notice of its intent to do so and 
an  opportunity  to  respond.”  Stewart  Title  Guar.  Co.  v.  Cadle 
Co., 74 F.3d 835, 836 (7th Cir. 1996). A failure to follow these 
steps deprives the litigant of his day in court, denies the judge 
the benefit of the litigant’s analysis, and “tend[s] to transform 
the district court into ‘a proponent rather than an independ‐
ent entity.’” Id. (quoting Horn v. City of Chicago, 860 F.2d 700, 
703 n.6 (7th Cir. 1988)). Although we have recognized a nar‐
row exception for dismissals of certain patently frivolous at‐
tempts to invoke federal jurisdiction, English v. Cowell, 10 F.3d 
No. 17‐1952                                                         11 

434,  437  (7th  Cir.  1993),  Kowalski’s  case  did  not  fall  within 
that narrow class of suits. The fact that the district court did 
not act sua sponte, but instead acted upon defendants’ motions 
to dismiss and with the benefit of defendants’ arguments, is 
even more troubling. The dismissal of a complaint before the 
deadline  set  for  a  plaintiff’s  response  is  normally,  and  was 
here, an error, Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 
924 (7th Cir. 1992).   
    A premature dismissal often will require a remand to pro‐
vide the plaintiff with an opportunity to develop and present 
a defense of his complaint to the district court. See Stewart Ti‐
tle Guar. Co., 74 F.3d at 836–37. Nonetheless, the normal rules 
of harmless error apply. See FED. R. CIV. P. 61; English, 10 F.3d 
at 438; Stewart Title Guar. Co., 74 F.3d at 837; Uni*Quality, Inc., 
974 F.2d at 924. A premature ruling may be harmless “when 
the  district  court  is  found  to  have  entertained  the  non‐mo‐
vants’ arguments on a prior or subsequent motion.” English, 
10 F.3d at 438. Likewise, the district court may neutralize its 
error if it has “carefully considered” a plaintiff’s “detailed mo‐
tion to amend the judgment and for leave to amend its com‐
plaint” and the plaintiff had enjoyed “ample opportunity to 
make its arguments both in the district court” and on appeal. 
Uni*Quality, Inc. 974 F.2d at 924.  
    Although Kowalski did not have another opportunity to 
present his position to the district court, we do know precisely 
what Kowalski intended to argue because he timely filed his 
brief after the district court had ruled. That brief is part of the 
record, and its arguments match those that Kowalski has pre‐
sented  on  appeal.  No  one  has  argued  that  Kowalski  has 
waived any of these arguments nor would we accept such an 
argument given the course of events. Thus, we can consider 




    
12                                                     No. 17‐1952 

all of Kowalski’s arguments as part of our de novo assessment 
of the legal  sufficiency of  his complaint.  The  district  court’s 
premature ruling was, therefore, harmless.  
                                IV 
    Turning to the merits of Kowalski’s underlying complaint, 
we  begin  by  addressing  whether  absolute  immunity  pre‐
cludes  Kowalski’s  suit  against  either  Judge  Boliker  or 
Judge Dickler. We conclude that Judge Boliker cannot claim 
the  protection of  judicial immunity but that  Judge Dickler’s 
alleged actions fall within its scope. We reject Judge Boliker’s 
assertion of witness immunity.  
                                 A 
     Judge Boliker opens with the assertion that she is entitled 
to  judicial  immunity  because  “she  was  acting  to  ensure  the 
security and integrity of the court.” That strikes us as a step 
too far. Although judicial immunity is broad, it is not limit‐
less. A judge does not enjoy immunity if he or she is acting in 
the  “clear  absence  of  all  jurisdiction,”  Stump  v.  Sparkman, 
435 U.S. 349, 357 (1978) (quoting Bradley v. Fisher, 80 U.S. 335, 
351 (1871)), rather than simply in “excess of [the judge’s] au‐
thority,” id. at 356. A judge is also amenable to suit for non‐
judicial acts. Id. at 360–62. Both exceptions to immunity apply 
here.  
    First, Judge Boliker acted in the clear absence of jurisdic‐
tion. We assume that she may have immunity in cases arising 
out of security measures she took in her own court or in con‐
nection  with one  of  her own  cases.  Judge  Boliker, however, 
gratuitously inserted herself into a case proceeding before an‐
other judge. She had no authority to control that colleague’s 
case. That is a real problem for her: we have looked for at least 
No. 17‐1952                                                          13 

a modicum of authority over matters arising from a case as a 
prerequisite for judicial immunity.  
     For example, in Dellenbach v. Letsinger, a judge accused of 
ex parte attempts to block an appeal pending the purchase of 
duplicate trial transcripts had already entered final judgment 
and therefore had technically lost jurisdiction to the appellate 
court. 889 F.2d 755, 757, 760 (7th Cir. 1989). In nonetheless af‐
fording  the  judge  immunity,  we  emphasized  that  he  had  at 
most acted in excess of his jurisdiction by blocking the appeal 
in “a criminal matter tried in his court.” Id. at 760. He had at 
least had jurisdiction and could reasonably believe that he re‐
tained  some  control  over  the  case.  Id.  The  case  of  Bradley  v. 
Fisher,  80  U.S.  335  (1871),  also  helps  to  illustrate  where  the 
lines are drawn. In Bradley, the attorney for a criminal defend‐
ant  accosted  his  client’s  judge  after  trial  recessed  one  day, 
complaining about comments the judge had made from the 
bench. After the jury was discharged, the judge disbarred the 
offending  attorney,  who  then  sued  the  judge.  The  Supreme 
Court  held  that  the  judge’s  action  had  been  undertaken  “in 
the lawful exercise and performance of his authority and duty 
as  [the]  presiding  justice.”  Id.  at  346–47.  The  judge  thus  en‐
joyed immunity for his actions. In contrast to Dellenbach and 
Bradley,  Kowalski’s  complaint  against  Judge  Boliker  centers 
on her interference in a case to which she was never assigned 
and over which she had no responsibility. Judge Boliker can‐
not assert judicial immunity over matters so far removed from 
matters under her jurisdiction.   
   Judge Boliker’s intervention in Kowalski’s trial was like‐
wise an unprotected non‐judicial act. Judicial acts are distinct 
from  the  “administrative,  legislative,  or  executive  functions 
that judges may on occasion be assigned by law to perform.” 




     
14                                                      No. 17‐1952 

Forrester v. White, 484 U.S. 219, 226 (1988). Selection of jurors, 
promulgating  rules  of  professional  conduct,  enforcement  of 
those rules, and personnel decisions all fall on the non‐judicial 
side of this divide. Id. at 228–29. In assessing the judicial na‐
ture of an action, we consider “whether it is a function nor‐
mally performed by a judge” and the “expectations of the par‐
ties, i.e., whether they dealt with the judge in his judicial ca‐
pacity.” Stump, 435 U.S. at 362. We have also asked whether 
the act “involves the exercise of discretion or judgment, or is 
rather a ministerial act which might as well have been com‐
mitted to a private person as to a judge.” Dawson v. Newman, 
419 F.3d 656, 661 (7th Cir. 2005) (quoting Lowe v. Letsinger, 772 
F.2d  308,  312  (7th  Cir.  1985)).  Finally,  we  have  cautioned 
against  liberally  categorizing  acts  as  judicial,  requiring  that 
they “involve the judicial process so that a fear exists that free‐
dom of judicial decisionmaking may be stifled.” McMillan v. 
Svetanoff, 793 F.2d 149, 154 (7th Cir. 1986). Judge Boliker’s in‐
terference in Kowalski’s trial does not qualify as judicial from 
any of these perspectives.  
    Lopez  v.  Vanderwater,  620  F.2d  1229  (7th  Cir.  1980),  pro‐
vides a helpful analogy to Kowalski’s case. Lopez held that a 
judge acted judicially despite having maliciously, corruptly, 
and illegally arraigned, convicted, and sentenced his former 
tenant in an irregular court consisting only of himself. Id. at 
1234. But the judge was not entirely off the hook. To the extent 
that  he  had  acted  as  a  prosecutor—by  selecting  the  charge, 
preparing a “Notice to Appear,” securing the preparation of 
a complaint form, forging a guilty plea and jury‐trial waiver, 
and then presenting them to himself as judge—he could not 
claim judicial immunity. Id. at 1235. Judge Boliker’s interven‐
tion in Kowalski’s case looks more like that of a party or in‐
vestigator  than  a  judge.  She  was  a  potential  witness  in  the 
No. 17‐1952                                                       15 

case, and her lawyer actively tried to thwart Kowalski’s mo‐
tion  for  substitution.  These  actions  had  nothing  to  do  with 
Judge Boliker’s judicial decision‐making function. She was al‐
legedly acting as an advocate for her close friend. 
     Judge Boliker cites only one case, Barrett v. Harrington, 130 
F.3d 246 (6th Cir. 1997), to support her argument to the con‐
trary. In Barrett, a judge received immunity for writing a letter 
to  prosecutors  that  triggered  the  criminal  investigation  of  a 
litigant. 130 F.3d at 259. There the similarities end. The Sixth 
Circuit admitted that “the instigation of a criminal investiga‐
tion by the filing of a complaint [was] not itself a paradigmatic 
judicial act.” Id. at 257. Nonetheless, the judge’s letter quali‐
fied for immunity because it responded to harassment from a 
litigant who aimed to force the judge to recuse herself, “un‐
doubtedly an act that concerns judicial decision‐making.” Id. 
at 258. A “direct relational nexus” linked the judge’s “judicial 
decisions,”  the  litigant’s  harassment  of  the  judge,  and  the 
judge’s ultimate “response in contacting the prosecuting at‐
torneys.” Id. at 259. Thus, the court held that when “a judge 
reasonably perceives a threat to himself or herself arising out 
of the judge’s adjudicatory conduct, the judge’s response, be 
it a letter to a prosecutor or a call to the Marshall’s office for 
security, is a judicial act within the scope of judicial immun‐
ity.” Id. In contrast to Barrett, Judge Boliker had never adjudi‐
cated a case involving Kowalski nor did she expect to. Even 
according to Judge Boliker, the conflict between them arose 
out of personal matters: Kowalski accused her of ruining his 
marriage as the “BFF” of Kowalski’s wife. Her involvement in 
the case—and the alleged threats against her—had nothing to 
do with her judicial role.   




    
16                                                      No. 17‐1952 

                                  B 
    Unlike  Judge  Boliker,  Judge  Dickler  acted  neither  in  the 
clear  absence  of  jurisdiction  nor  in  a  non‐judicial  capacity. 
This  court  has  rejected  the  argument  that  a  chief  judge  acts 
without  jurisdiction  when  overseeing  or  directing  the  busi‐
ness of the court. See Dellenbach, 889 F.2d at 760–61. For exam‐
ple, the chief judge in Dellenbach did not act in the absence of 
jurisdiction  when  he  blocked  an  appeal  assigned  to  other 
judges until the appellant paid transcript fees to the trial court 
because “control of a docket is a key function to the proper 
workings of a court.” Id. at 760. Similarly, Judge Dickler di‐
rected a motion to her colleague for resolution, keeping him 
apprised of relevant information that came to her attention as 
president of the family division. Her communiqué also served 
as an official notice from the court, akin to an order or docket 
entry, to all parties interested in the case. She acted within the 
bounds of her judicial role as presiding judge.  
    Likewise,  forwarding  the  letter  to  Kowalski’s  assigned 
judge and the parties to his case qualified as a judicial act. A 
judge can be expected to circulate an ex parte communication 
to all relevant parties. In fact, the Cook County Circuit Court 
requires a judge to disclose such communications if received 
“in  connection  with  any  matter  pending  before  the  judge.” 
COOK  COUNTY  CIRCUIT  COURT,  COURT  RULES,  R.  17.2.  Alt‐
hough the  rule did not oblige  Judge Dickler as president of 
the family division to disclose the communications, her dis‐
closure could hardly be described as non‐judicial when it mir‐
rored  that  which  was  required  of  judges  in  other  contexts. 
Judge Dickler is thus immune from suit.    
No. 17‐1952                                                        17 

                                  C 
    We  also  conclude  that  Judge  Boliker  cannot  take  ad‐
vantage of witness immunity. Our primary reason is waiver: 
she failed to present this defense to the district court, and “we 
will  not  affirm  a  judgment  based  on  an  affirmative  defense 
raised for the first time on appeal.” McDonald v. Adamson, 840 
F.3d 343, 347 (7th Cir. 2016).  
    Even  if  she  had  raised  it  below,  the  defense  would  fail. 
Witnesses “enjoy absolute immunity” to ensure that they tes‐
tify truthfully without fear of reprisal. Canen v. Chapman, 847 
F.3d 407, 415 (7th Cir. 2017). The scope of their immunity is 
broadly  construed  to  include  preparation  of  testimony,  id., 
testimony at pretrial proceedings, Curtis v. Brembenek, 48 F.3d 
281, 285 (7th Cir. 1995), depositions, and affidavits, Griffin v. 
Summerlin, 78 F.3d 1227, 1230 (7th Cir. 1995). Witness immun‐
ity even covers out‐of‐court conspiracies to present false tes‐
timony—at least with respect to the individual who will pre‐
sent the testimony. House v. Belford, 956 F.2d 711, 720–21 (7th 
Cir. 1992).  
     Had Judge Boliker appeared at her deposition or testified 
at  the  show‐cause  hearing  and  there  impugned  Kowalski’s 
character, he could not have sued her over those statements. 
Yet  that  did  not  happen:  she  was  never  deposed,  and  she 
never  testified.  Kowalski’s  entire  complaint  centers  on  her 
submitting information to the court in an ad hoc and irregular 
fashion, rather than as a witness. For example, rather than tes‐
tify  or  submit  evidence  at  her  show‐cause  hearing,  Judge 
Boliker  had  her  counsel  submit  the  “Secret  Letter”  as  a  so‐
called “courtesy copy” and represent—in an unsworn conver‐
sation—that Kowalski was a security threat. Later, she again 
relied on the “courtesy copy” procedure to submit materials 




    
18                                                          No. 17‐1952 

to  the  court.  That  will  not  do:  she  cannot  simultaneously 
evade offering proper testimony and claim the protections af‐
forded to those who testify.  
                                    V 
     Although we have ruled in part for Kowalski on the im‐
munity questions, this is of no avail if his complaint fails to 
state a claim. In order to survive a motion to dismiss, the com‐
plaint’s  “well‐pleaded  factual  allegations  [must]  ‘plausibly 
give  rise  to  an  entitlement  of  relief.’”  Silha  v.  ACT,  Inc.,  807 
F.3d 169, 174 (7th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 
662, 679 (2009)). A threshold requirement under section 1983 
is  the  existence  of  “a  right  secured  by  the  Constitution  and 
laws.”  Baker  v.  McCollan  443  U.S.  137,  140  (1979)  (quotation 
marks omitted). In order to state a claim under the Due Pro‐
cess Clause, Kowalski must allege a deprivation of protected 
liberty  or  property  interests.  Bd.  of  Regents  of  State  Colls.  v. 
Roth, 408 U.S. 564, 571 (1972); LaBelle Winnetka, Inc. v. Vill. of 
Winnetka, 628 F.3d 937, 943–44 (7th Cir. 2010).  
     That is where Kowalski’s section 1983 claim stumbles. Ad‐
mittedly, the Supreme Court has treated a parent’s interest in 
child  custody  as  a  form  of  liberty  interest  for  purposes  of 
Mathews v. Eldridge, 424 U.S. 319 (1975), and has described the 
termination of custody as a “unique kind of deprivation” in 
which  the  parent  has  a  “commanding”  interest.  Lassiter  v. 
Dep’t  of  Soc.  Servs.  of  Durham  Cnty.,  452  U.S.  18,  27  (1981). 
Kowalski therefore has a right to due process before an ad‐
verse  decision  in  his  custody  case,  which  presumably  in‐
cludes a right to an impartial judge. See Goldberg v. Kelly, 397 
U.S. 254, 271 (1970). Yet as things stand, Kowalski has not al‐
leged that he suffered any adverse consequences to his paren‐
tal  (or  other)  rights  as  a  result  of  his  allegedly  prejudiced 
No. 17‐1952                                                         19 

judge.  Therefore,  Kowalski’s  section  1983  claim  cannot  pro‐
ceed.  
    Nor does section 1985 cover Kowalski’s situation. In rele‐
vant part, section 1985(2) bars “conspir[acies] for the purpose 
of impeding, hindering, obstructing, or defeating, in any man‐
ner, the due course of justice in any State or Territory, with 
intent to deny to any citizen the equal protection of the laws.” 
42 U.S.C. § 1985(2). A plaintiff “must allege class‐based ani‐
mus to state a claim for denial of access to state courts” under 
section 1985(2). Wright v. Ill. Dep’t of Children & Family Servs., 
40  F.3d  1492,  1508  (7th  Cir.  1994).  Kowalski  never  asserted 
that any of the defendants targeted him because of his mem‐
bership in a class—protected or otherwise. The district court 
thus correctly dismissed his section 1985 claim.  
  Kowalski faces a similar roadblock under section 1985(3), 
which requires the complaint to assert four elements:  
   [T]he defendants did (1) “conspire or go in disguise on 
   the highway or on the premises of another” (2) “for the 
   purpose of depriving, either directly or indirectly, any 
   person or class of persons of the equal protection of the 
   laws, or of equal privileges and immunities under the 
   laws.” … [O]ne or more of the conspirators (3) did, or 
   caused to be done, “any act in furtherance of the object 
   of  [the]  conspiracy,”  whereby  another  was  (4a)  “in‐
   jured  in  his  person or  property”  or  (4b)  “deprived  of 
   having and exercising any right or privilege of a citizen 
   of the United States.” 
Griffin v. Breckenridge, 403 U.S. 88, 102–03 (1971) (quoting 42 
U.S.C. § 1985(3)) (alteration in original). To satisfy the second 
element, the complaint must allege “some racial, or perhaps 




    
20                                                      No. 17‐1952 

otherwise class‐based, invidiously discriminatory animus be‐
hind  the  conspirators’  action.”  Id.  at  102.  Kowalski’s  com‐
plaint  has  not  done  so.  Therefore,  to  the  extent  that  he  at‐
tempts  to  invoke  section  1985(3),  he  has  not  stated  a  valid 
claim. 
  We AFFIRM the district court’s dismissal of Kowalski’s suit, 
which we modify to be a dismissal with prejudice.